Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) were (IDS) submitted on 06/16/2020. The submission complies with the provisions of 37 CFR 1.97. Accordingly, the examiner considered the information disclosure statements.
35 USC § 112(f) 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim(s) 7 and 14
Claim(s) 7 and 14 recites an “electronic controller configured to.”  Although the claim uses the term “configured to,” the claim does not invoke 35 USC 112(f) because electronic controllers are structurally well known in the art and present in all modern engines. 


35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


-Claim(s) 7, 10-14, and 16-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bjorge et al. (US 20130118166).
Claim 7
Regarding Claim 7, Bjorge discloses [t]he apparatus, comprising:
an electronic controller (190) configured to determine a compressor recirculation valve command that controls a compressor recirculation valve actuator to position a compressor recirculation valve (152, 153) in a compressor recirculation flow path (150, 151) of an internal combustion engine in response to a feedback control output (Para [0024-0027]), 
the electronic controller further being configured to determine a wastegate actuator position command that controls a wastegate actuator to position a wastegate (128, 138) in a turbine bypass (123, 133) of the internal combustion engine in response to the feedback control output, wherein the feedback control output provides a target compressor outlet pressure upstream of the internal combustion engine (Para [0019]); and
wherein, in order to provide the target compressor outlet pressure, the compressor recirculation valve actuator is operable to position the compressor recirculation valve in response to the compressor recirculation valve command (Fig. 1 and Para [0024-0027]) and the wastegate 

Claim 10
Regarding Claim 10, Bjorge discloses [t]he apparatus of claim 7, wherein the feedback control output includes a target compressor outlet pressure correction and the electronic controller is configured to determine the compressor recirculation valve position command for a first part of the compressor outlet pressure correction (Para [0024-0027]) and the electronic controller is configured to determine the wastegate position command for a second part of the compressor outlet pressure correction (Para [0019]).

Claim 11
Regarding Claim 11, Bjorge discloses [t]he apparatus of claim 10, wherein the first part of the compressor outlet pressure correction is based on a proportional, integral and derivative feedback control response (Fig. 1 and Para [0024]).
Claim 12
Regarding Claim 12, Bjorge discloses [t]he apparatus of claim 11, wherein the second part of the compressor outlet pressure correction is based on a proportional, integral and derivative feedback control response (Fig. 1 and Para [0019 and 0024]).

Claim 13


Claim 14
Regarding Claim 14, Bjorge discloses [a] system, comprising:
an internal combustion engine (110) pneumatically coupled to a compressor (122, 132) of a turbocharger (120) on an inlet side of the engine and to a turbine (124, 134) of the turbocharger on an outlet side of the engine, the inlet side of the internal combustion engine further including an intake throttle (158), the compressor including a compressor recirculation flow path (150, 151) and a compressor recirculation valve (152, 153) in the compressor recirculation flow path connected to a compressor recirculation valve actuator responsive to a compressor recirculation valve actuator command (Fig. 1 and Para [0024-0027]), the turbine comprising a wastegate connected to a wastegate actuator responsive to a wastegate actuator position command (Fig. 1 and Para [0019]); and
a controller (190) configured to determine a compressor outlet pressure correction in response to a target compressor outlet pressure and an actual compressor outlet pressure (Fig. 1 and Para [0024-0027]), the compressor recirculation valve command being based on a first part of the compressor outlet pressure correction (Para [0024-0027]) to adjust a position of the compressor recirculation valve with the compressor recirculation valve actuator and the wastegate actuator position command being based on a second part of the compressor outlet pressure correction to adjust a position of the wastegate with the wastegate actuator (Fig. 1 and Para [0019]).

Claim 16
Regarding Claim 16, Bjorge discloses [t]he system of claim 14, wherein the controller is configured to determine the compressor outlet pressure correction via a feedback control output (Para [0024-0027]).

Claim 17
Regarding Claim 17, Bjorge discloses [t]he system of claim 16, wherein the target compressor outlet pressure changes in response to a threshold change in the intake manifold pressure (manifold pressure sensor 182 and Para [0027]).


Claim 18
Regarding Claim 18, Bjorge discloses [t]he system of claim 17, wherein the controller is a proportional, derivative and integral controller configured to determine the first part of the target compressor outlet pressure correction as a proportional, integral and derivative feedback control response (Fig. 1 and Para [0024-0027]).

Claim 19
Regarding Claim 19, Bjorge discloses [t]he system of claim 17, wherein the controller is a proportional-integral-derivative controller configured to determine the first part of the target compressor outlet pressure correction as a proportional, derivative and integral feedback control response (Fig. 1 and Para [0024-0027]) and the second part of the compressor outlet pressure 

35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bjorge et al. (US 20130118166) in view of Suzuki et al. (US 20180252167).
Claim 20
Regarding Claim 20, Bjorge discloses [t]he system of claim 14, further comprising:
a charge cooler (154) between the intake throttle and the compressor of the turbocharger; and
Bjorge discloses all of the essential features of the claimed invention except 
an exhaust gas recirculation system connecting the inlet and outlet sides of the engine.
However, Suzuki teaches
an exhaust gas recirculation system (53) connecting the inlet and outlet sides of the engine.
motivated by Suzuki to modify Bjorge’s engine to include an exhaust gas recirculation system  to improve engine emissions.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: claim(s) 1-6, 8, and 15 is/are allowed because the prior art of record does not anticipate nor render obvious the Applicant’s claimed invention.
Specifically, as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim(s) 1, 8, and 15, in claim 1, 8, and 15 the prior art of record does not teach:
“determining a target compressor outlet pressure in response to an intake manifold pressure of the internal combustion engine and the target pressure differential across the intake throttle”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Direct all inquiries regarding this matter to examiner EDWARD BUSHARD at (571) 272-2283 (phone) or by Fax (571) 273-5279. Normally, the examiner is available on Monday-Thursday 0730-1730. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EDWARD BUSHARD/
Examiner, Art Unit 3746

/MARK A LAURENZI/Supervisory Patent Examiner, Art Unit 3746                                                                                                                                                                                                        Tuesday, April 6, 2021